     Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 1 of 35




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

OPENPITTSBURGH.ORG and TRENTON              :
POOL,                                       :
                                            :     CIVIL ACTION
Plaintiffs,                                 :
                                            :     2:16-cv-1075-MRH
      v.                                    :
                                            :
DAVID VOYE, in his official capacity as the :
Manager of the Allegheny County Division    :
of Elections; THE HONORABLE KATHRYN :
M. HENS-GRECO, in her official capacity as :
an interim Member of the Allegheny County   :
Board of Elections; THE HONORABLE           :
THOMAS BAKER, in his official capacity as :
an interim Member of the Allegheny Board of :
Elections; THE HONORABLE ROBERT             :
PALMOSINA, in his official capacity as an   :
interim Member of the Allegheny County      :
Board of Elections; and KATHRYN             :
BOOCKVAR, in her official capacity as the   :
acting Secretary of the Commonwealth of     :
Pennsylvania,                               :
                                            :     Filed Electronically
Defendants.                                 :


 PLAINTIFFS’ CONSOLIDATED AMENDED MEMORANDUM OF LAW
     IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS




                                    1
   Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 2 of 35




                      TABLE OF CONTENTS

Table of Contents……………………………………………………………….…..2

Table of Authorities…………………………………………………………..……3

Introduction…………………………………………………………………….…..7

Standard of Review…………………………………………………………..…….9

Argument……………………………………………………………………….....11

   A.   All Defendants Are Proper and Necessary Parties to this Action…...11

        1.    County Defendants are Proper Parties………………………..11

        2.    The Secretary of State is a Proper and Necessary
              Party to this Action…………………………………………...13

   B.   Plaintiffs Have Standing to Maintain Their Claims………………....15

   C.   The Mootness Exception is Applicable to the Instant Action…….…20

   D.   Plaintiffs State a Valid Claim with Respect to Their Challenge
        To the Voter Registration & Residency Requirement to Circulate
        Referendum Petitions to Amend Home Rule Charters in the
        Commonwealth of Pennsylvania……………………………………25

        1.    52 Pa. C.S.A. § 2943(a) and 25 P.S. § 2869 Impose a
              Burden on Political Speech and Must be Reviewed Under a
              Strict Scrutiny Standard…………………………………...….30

        2.    Defendants Cannot Save the Voter Registration and
              Residency Requirements Under Strict Scrutiny Analysis……32


Conclusion……………………………………………………………………...…33




                                   2
        Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 3 of 35




                         TABLE OF AUTHORITIES

Cases

Allen v. Wright,
      468 U.S. 737 (1984)…………………………………………………….….16

Ashcroft v. Iqbal,
     556 U.S. 662 (2009)………………………………………………........10, 11

Babbit v. Farm Workers,
      442 U.S. 289 (1979)……………………………………...…………….17, 19

Bell Atlantic Corp. v. Twombly,
      550 U.S. 544 (2007)…………………………………………………..……10

Benezet Consulting, LLC v. Boockvar,
     433 F.Supp.3d 670 (M.D. Pa. 2020)…………………...…………...….14, 30

Board of Trs. Of Bricklayers & Allied Craftsmen Local 6 of N.J. Welfare Fund
v. Wettlin Assocs., Inc.,
      237 F.3d 270 (3rd Cir. 2001)…………………………………………..……11

Buckley v. American Const. Law Found, Inc.,
      525 U.S. 182 (1999)………………………………………………...…passim

Burdick v. Takushi,
      504 U.S. 428 (1992)…………………………………………………....31, 33

Citizens in Charge v. Gale,
      810 F.Supp.2d 916 (D. Neb. 2011)…………………………………...……28

Conley v. Gibson,
     355 U.S. 41 (1957)……………………………………………………...….12

Daien v. Ysursa,
     711 F.Supp.2d (D. Idaho 2010)…………………………………...........18-20

Davis v. Fed. Election Comm’n,
      554 U.S. 724 (2008)……………………………………………………..…16
                                       3
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 4 of 35




De Funis v. Odegaard,
     416 U.S. 312 (1974)………………………………………………………..22

De La Fuente v. Padilla,
     930 F.3d 101 (9th Cir. 2019)………………………………..…………..17, 18

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs (TOC), Inc.,
      528 U.S. 167 (2000)…………………………………………………….….16

Green Party of Pennsylvania v. Aichele,
     89 F.Supp.3d 723 (E.D. Pa. 2015)…………………………….……....passim

Hishon v. King & Spalding,
     467 U.S. 69 (1984)…………………………………………………………12

Idaho Coalition United for Bears v. Cenarrusa,
      234 F.Supp.2d 1159 (D. Idaho 2001)……………………………………....20

Initiative & Referendum Inst. v. Walker,
       450 F.3d 1082 (10th Cir. 2006)………………………………………..……19

In re Associated Press,
       162 F.3d 503 (7th Cir. 1998)…………………………………………..……25

Kost v. Kozakiewicz,
      1 F.3d 176 (3rd Cir. 1993)……………………………………………..……11

Krislov v. Rednour,
      226 F.3d 851 (7th Cir. 2000)…………………………………………....24, 29

Libertarian Party of Va. v. Judd,
      718 F.3d 308 (4th Cir. 2013)…………………………………………….….29

Los Angeles v. Lyons,
      461 U.S. 95 (1983)……………………………………………………..…..16

LSO, Ltd. v. Stroh,
      205 F.3d 1146 (9th Cir. 2000)……………………………………………....19

Lujan v. Defenders of Wildlife,
                                     4
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 5 of 35




     504 U.S. 555 (1992)…………………………………………………….….16

Marijuana Policy Project v. Miller,
      578 F.Supp.2d 1290 (D. Nev. 2008)……………………………….………19

Meyer v. Grant,
     486 U.S. 414 (1988)…………………………………………………...passim

Morrill v. Weaver,
      224 F.Supp.2d 882 (E.D. Pa. 2002)………………………………………..27

Nader v. Blackwell,
     545 F.3d 459 (6th Cir. 2008)………………………………………..…..29, 33

Nader v. Brewer,
     531 F.3d 1028 (9th Cir. 2008)…………………………………………...….29

Orion Sales, Inc. v. Emerson Radio Corp.,
      148 F.3d 840 (7th Cir. 1998)………………………………………………..25

Papasan v. Allain,
     478 U.S. 265 (1986)………………………………………………………..10

Patriot Party of Allegheny County v. Allegheny County Dept. of Elections,
      95 F.3d 253 (3rd Cir. 1996)…………………………………………13, 24, 25

Rocks v Philadelphia,
      868 F.2d 644 (3rd Cir. 1989)………………………………………………..11

Rosario v. Rockefeller,
      410 U.S. 752 (1973)………………………………………………………..24

Stormans, Inc. v. Selecky,
     586 F.3d 1109 (9th Cir. 2009)……………………………………………....16

Unger v. National Residence Matching Program,
     928 F.2d 1392 (3rd Cir. 1991)………………………………………..…10, 11

We The People PAC v. Bellows,
     2021 WL 569039 (D. Maine, Feb. 16, 2021)………………………14, 15, 30
                                     5
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 6 of 35




Yes on Term Limits v. Savage,
      550 F.3d 1023 (10th Cir. 2008)………………………………….………….33

Zellous V. Broadhead Assoc.,
      906 F.2d 94 (3rd Cir. 1990)…………………………………………………23

Statute & Constitutional Provisions

U.S. CONST. Art. III § 1……………………………………………………...……16

U.S. CONST. amend. I…………………………………………………..…….passim

U.S. CONST. amend. XIV..……………………………………………..…….passim

25 P.S. § 2869……………………………………………………….......….8, 26, 27

53 Pa. C.S.A. § 2943 (a)……………………………………………………8, 26, 27

Other Authority

W. and Miller, Federal Practice and Procedure, § 1357………………………....11




                                      6
       Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 7 of 35




I.    INTRODUCTION

      Plaintiffs OpenPittsburgh.Org and Trenton Pool file this amended

memorandum of law in opposition to the motion to dismiss filed by the County

Defendants (the members of the Allegheny County Board of Elections and the

Manager of the Allegheny County Division of Elections) and Defendant Secretary

of State. Plaintiffs continue to have standing to maintain this action both because

they continue to express an intention to circulate petition to amend the Home Rule

Charters of Allegheny County and the City of Pittsburgh in future elections and

because the exception to the mootness doctrine of “capable of repetition, yet

evading review” applies to this case such that Plaintiffs’ unchallenged standing in

2016 to maintain this action carries over to continue to vest standing in Plaintiffs to

challenge the incorporation of 25 P.S. § 2869’s ban on out-of-state and

unregistered voters from circulating petitions to amend Home Rule Charters in

Pennsylvania under 53 Pa.C.S.A. § 2943(a). Defendants are proper parties to this

action as the chief elections official for the Commonwealth of Pennsylvania and

the government officials charged by the Commonwealth to enforce the challenged

unconstitutional provisions at the time the petitions are filed with the County

Defendants. Prospective equitable relief against Defendants is necessary to enjoin

the County Defendants from rejecting petitions seeking to amend Pittsburgh and

Allegheny County home rule charters circulated by out-of-state circulators willing


                                           7
       Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 8 of 35




to submit to the jurisdiction of the Commonwealth and to achieve statewide from

Defendant Secretary of State as the chief election official for the Commonwealth.

      While the Commonwealth’s recent amendment to the Pennsylvania Election

Code no longer require petitions to amend Home Rule Charters be notarized

renders Plaintiffs’ challenge to the notarization requirement moot, the

Commonwealth failed to drop the ban on out-of-state or unregistered voters from

circulating petitions to amend Home Rule Charters in Pennsylvania. Accordingly,

Plaintiffs’ challenge to the voter registration and residency requirement for

circulators of home rule charter amendment petitions is ripe for adjudication.

      As an initial matter, Defendants’ overarching theme that Plaintiff

OpenPittsburg.Org’s failure to secure ballot access in previous attempts renders

their claims somehow invalid is wholly without merit. This Court is well aware

that protection under the First Amendment of core political speech in the

circulation of election petitions is not contingent on showing past or future success

in securing ballot access. The act of circulating petitions is protected without

regard to the success of the petition drive. Defendants have cited no authority in

support of their effort to denigrate Plaintiffs’ out of First Amendment protections.

      Further, Plaintiffs’ challenge to the ban on out-of-state and unregistered

circulators is not only a cognizable claim, it is meritorious and very likely to

succeed. Accordingly, Defendants’ motions to dismiss should be denied.


                                           8
        Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 9 of 35




II.    STANDARD OF REVIEW

       As the Supreme Court further held in Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), a plaintiff is not required to set forth “detailed factual allegations”

in order to survive a motion to dismiss. Id. at 555 (citing Papasan v. Allain, 478

U.S. 265, 286 (1986)). To survive a motion to dismiss, a complaint must merely

contain sufficient factual matter, accepted by the court as true, to “state a claim to

relief that is plausible on its face.” Id. at 570.

      “[T]he pleading standard Rule 8 announces does not require detailed
      factual allegations, but it demands more than an unadorned, the-
      defendant-unlawfully-harmed-me accusation. A pleading that offers
      labels and conclusions or a formulaic recitation of the elements of a cause
      of action will not do. Nor does a complaint suffice if it tenders naked
      assertion[s] devoid of further factual enhancements.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (alteration in original) (internal

quotation and citation omitted). Under the new formulation articulated under

Twombly and Iqbal, a plaintiff need only articulate facts that, when accepted as

true, “show” he is plausibly entitled to relief. Twombly, 550 U.S. at 557.

However, on a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting

Papasan v. Allain, 478 U.S. 265, 286 (1986)). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (alteration in original) (citing Fed. R. Civ. P.
                                             9
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 10 of 35




8(a)(2)). As the Supreme Court stated: “[i]n appraising the sufficiency of the

complaint we follow, of course, the accepted rule that a complaint should not be

dismissed for failure to state a claim unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.” Id. at 44. Further, Rule 8, F.R.Civ.P., makes it clear that “a complaint

need only set out a generalized statement of facts from which the defendant will be

able to frame a responsive pleading. Few complaints fail to meet this liberal

standard and become subject to dismissal.” W. and Miller, Federal Practice and

Procedure, § 1357.

      The purpose of a motion to dismiss for failure to state a claim upon which

relief can be granted is to test the legal sufficiency of the allegations contained in

the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3rd Cir. 1993). In Kost, the

Third Circuit held that complaints need only set forth sufficient information to: 1)

outline the elements of a claim; or 2) allow inferences to be drawn which support

the existence of the elements of a claim. Id. Thus in reviewing a motion to

dismiss, this Court must accept as true the facts alleged in the complaint and all

reasonable inferences that can be drawn from them. See Board of Trs. of

Bricklayers & Allied Craftsmen Local 6 of N.J. Welfare Fund v. Wettlin Assocs.,

Inc., 237 F.3d 270, 272 (3rd Cir. 2001); Unger v. National Residence Matching




                                           10
       Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 11 of 35




Program, 928 F.2d 1392, 1394-95 (3rd Cir. 1991); see also, Rocks v. Philadelphia,

868 F.2d 644 (3rd Cir. 1989).

       A motion to dismiss will only be granted if it is clear that relief cannot be

granted to Plaintiff under any set of facts that could be proven consistent with the

complaint’s allegations. See Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)

(citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).

III.   ARGUMENT

       A.    All Defendants Are Proper and Necessary Parties to this Action.

             1. County Defendants are Proper Parties.

       The County Defendants are proper parties because they are charged by the

Commonwealth to enforce the challenged statute at the point when proponents of

an amendment to a Home Rule Charter file their petitions with the local board of

election. Defendants exercise their authority as officials of the board of elections

for Allegheny County. The Commonwealth has charged these Defendants with

enforcing the Pennsylvania Election Code provisions which are challenged in this

action. Allegheny County, itself, exists as a governmental entity solely as a result

of the Commonwealth. Accordingly, they cannot be heard to complain that they

have no role on enforcing the challenged provisions and therefore, not proper

Defendants simply because they do not care what the law is. Defendants’ alleged




                                           11
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 12 of 35




ambivalence as to the ban on out-of-state or unregistered circulators is insufficient

to remove them from this action as proper and necessary Defendants.

      With respect to the county defendants, this case is no different from Patriot

Party of Allegheny County v. Allegheny County Dept. of Elections, 95 F.3d 253,

257 (3rd Cir. 1996) where a local political party sued the Allegheny County Board

of Elections to enjoin an unconstitutional provision of the Pennsylvania Elections

Code that the county board of elections was required to enforce. Neither this Court

nor the Third Circuit Court of Appeals dismissed the Allegheny County Board of

Elections from Patriot Party of Allegheny County as either an improper or

unnecessary party. Furthermore, the fact that the equitable relief issued by this

court enjoining these Defendants from enforcing the voter registration and

residency requirement and Plaintiffs’ subsequent ability to file petitions circulated

by out-of-state circulators shows that these Defendants are proper and necessary

parties to this action. Accordingly, Plaintiffs have properly plead their claims

against the County Defendants and Defendants’ motion to dismiss should be

denied.

             2.     The Secretary of State is a Proper and Necessary Party to
                    this Action.

      The Secretary of State of Pennsylvania has actively opposed each and every

other action in federal and state court to set aside the challenged voter registration

and residency requirements. See e.g., Green Party of Pennsylvania v. Aichele, 89
                                          12
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 13 of 35




F.Supp.3d 723 (E.D. Pa. 2015) (residency requirement for circulators of

nomination papers for third party and independent candidate ballot access

unconstitutional); Benezet Consulting, LLC v. Boockvar, 433 F.Supp.3d 670 (M.D.

Pa. 2020) (enjoining voter registration and residency requirement as

unconstitutional as applied to Plaintiffs for the circulation of nomination petitions

for the 2020 Pennsylvania Republican presidential primary election). In Benezet

Consulting, LLC, the Secretary of State defended the voter registration and

residency restrictions, and continues to do so 1 in Plaintiffs’ appeal of the lower

court’s limited remedy to the Third Circuit. This action, beyond actual relief for

Plaintiffs, is an extension of an effort to rid the Commonwealth, once and for all,

of obvious unconstitutional ballot access requirements. Plaintiffs know of no

authority that would support the dismissal of the Secretary of State from a

constitutional challenge of a state law imposing an alleged unconstitutional ballot

access restriction. To the contrary, the Secretary of State as the chief elections

official of a state is routinely accepted as a proper party to a constitutional


1
 Plaintiffs in Benezet Consulting, LLC v Boockvar, 433 F.Supp.3d 670 (2020),
appealed to the Third Circuit the limited as applied relief granted by Judge Kane in
Benezet. Plaintiffs are asking the Court of Appeals to order the as applied relief to
be permanent and applicable to all similarly situated individuals as Plaintiffs. It
should be noted that Defendant Boockvar did not file a cross-appeal on the merits
of Judge Kane’s decision that the voter registration and residency requirement
violated the First Amendment to the United States Constitution – the same
provision incorporated for the circulation of petitions to amend home rule charters
in the Commonwealth.
                                           13
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 14 of 35




challenge to a state imposed ballot access restriction. In We the People PAC v.

Bellows, 2021 WL 569039 (D. Maine, February 16, 2021), the district court issued

a preliminary injunction against a challenged voter registration and residency

requirement imposed on the circulation of initiative petitions in Maine. In Maine,

initiative petitions are required to be filed with local town clerks to validate

signatures. Town clerks are vested, in the first instance, with enforcement of state

law and required to reject any initiative petition which fails to follow state

mandates. Nevertheless, Defendant Secretary of State was never challenged as a

proper party to the Maine action.2

      In practical and real terms, the Secretary of State is the chief election official

for the Commonwealth of Pennsylvania. Evidence will establish that the Secretary

of State routinely oversees and exercises her authority over election matters

delegated by the Commonwealth to local election boards. In 2020, the Secretary of

State sought to control and micromanage the running of local mail-in ballot

programs delegated by the Commonwealth to the local county election boards.

Accordingly, the mere fact that the Commonwealth has delegated the filing of

2
 The Maine Secretary of State, unlike Pennsylvania’s Secretary of State, is charged
with the responsibility of certifying the number of signatures determined to be
valid by the town elections clerks – a ministerial function which does not divest the
town clerks, like in Pennsylvania, with the responsibility of enforcing the voter
registration and residency requirement imposed by the Maine code. For purposes
of efficiency, Plaintiffs in We The People PAC, decided against naming every town
election clerk in the State of Maine as a co-defendant, which would have numbered
in excess of over 100 defendants.
                                           14
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 15 of 35




home rule charter amendment petitions with the local jurisdiction, does not divorce

the Commonwealth or the Secretary of State as the chief election official from

ultimate responsibility for the voter registration and residency requirement that

local officials are required to enforce.

      Furthermore, the challenged statute applies with equal force to over fifty

local home rule charter jurisdictions. Statewide relief, preventing expensive

jurisdiction by jurisdiction litigation, depends on the Secretary of State being a

party to this action.

      B.     Plaintiffs Have Standing to Maintain Their Claims

      Article III of the United States Constitution limits federal court jurisdiction

to actual “cases” and “controversies.” See, U.S. CONST. Art. III §1; see also, Allen

v. Wright, 468 U.S. 737, 750 (1984); Stormans, Inc. v. Selecky, 586 F.3d 1109,

1119 (9th Cir. 2009). To satisfy the requirements of Article III standing, a party

must suffer an “injury in fact” that is both “concrete and particularized” and

“actual or imminent, not conjectural or hypothetical.” Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000) (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). The “injury in fact” inquiry

focuses on “whether the party invoking jurisdiction had the requisite stake in the

outcome,” although the injury “need not be actualized.” Davis v. Fed. Election

Comm’n, 554 U.S. 724, 734 (2008). Rather, a plaintiff may bring a suit based on a


                                           15
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 16 of 35




prospective injury provided that the threat of enforcement is sufficiently “real,

immediate, and direct.” Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); see also

Babbitt v. Farm Workers, 442 U.S. 289,298 (1979)(A plaintiff may challenge the

prospective operation of a statute that presents a realistic and impending threat of

direct injury).

       In this action, Plaintiff OpenPittsburgh.Org continues to work toward

launching a new petition to amend the Allegheny and Pittsburgh home rule

charters to force local government to adopt more transparent government

processes. Plaintiff OpenPittsburgh.Org has expressly represented that it seeks to

circulate petitions to advance its agenda for open government for election.

Plaintiff anticipates that the COVID-19 social restrictions which make it difficult

to approach strangers in the street to collect signatures will, hopefully, abate in

time to place a open government question on the ballot for the 2021 or, at the

latest, the 2022 general election ballots. Plaintiff OpenPittsburgh.Org is actively

working with counsel to qualify a petition to be circulated in 2021 for the 2021

general election ballot so that Plaintiff will be in a position to circulate their

petition for 2021 if the pandemic conditions abate. See, Declaration of Tessitor,

ECF Doc. # 113, filed, May 12, 2020.

       In De La Fuente v. Padilla 930 F.3d 101 (9th Cir. 2019), the plaintiff was an

independent presidential candidate in the 2016 general election. In order to gain


                                            16
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 17 of 35




access to California’s 2016 presidential general election ballot, Mr. De La Fuente

was requirement to collect valid signatures on a nominating petition equal to 1% of

the registered voter population of the State of California within a 105 day period.

De La Fuente determined that collecting the required signatures within the 105 day

window was not economically feasible and so decided to not circulate petitions to

gain access to California’s 2016 general election ballot. Instead, De La Fuente

filed a constitutional challenge to the number of signatures required to gain access

and the time period within which he was required to collect the signatures. The

California Defendant, the Secretary of State, challenged Mr. De La Fuente’s

standing to maintain his action since he had failed to even attempt to collect the

required signatures. On appeal, the Ninth Circuit held De La Fuente had standing

to challenge California’s ballot access restrictions. The Ninth Circuit explained

that “De La Fuente has suffered a concrete injury that is not merely speculative.

De La Fuente’s declaration confirms that he is running for President of the United

States in 2020” and “he will suffer an injury in fact. He therefore has standing.”

De La Fuente, 930 F.3d at 1105.

      Likewise, the mere intent to circulate petitions in future elections has been

recognized by district courts within this circuit to confer the requisite concrete

injury in fact sufficient to establish Article III standing to challenge ballot access

restrictions. In Daien v. Ysursa, 711 F.Supp. 1215 (D. Idaho 2010), the district


                                           17
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 18 of 35




court held that an Arizona resident and past supporter of independent presidential

candidate Ralph Nader who wanted to gather signatures for a then yet unknown

independent presidential candidates in Idaho in future elections had standing to

challenge Idaho’s requirement that only Idaho residents may freely circulate

election petitions in Idaho. The Daien court relied on the Ninth Circuit’s decision

in LSO, Ltd. v Stroh, 205 F.3d 1146 (9th Cir. 2000), instructing that “it is sufficient

for standing purposes that the plaintiff intends to engage in ‘a course of conduct

arguably affected with a constitutional interest’ and that there is a credible threat

that the challenged provision will be invoked against the plaintiff.” LSO Ltd., v

Stroh, 205 F.3d 1146, 1154-55(9th Cir. 2000) (quoting Farm Workers, 442 U.S. at

298). The court is Daien further explained that:

      Other courts specifically examining a claimant’s stated desire to
      engage in a course of conduct with a constitutional interest find
      standing where there is proof that the plaintiff: (1) has engaged in the
      type of speech affected by the challenged government action; (2)
      indicates a desire to engage in such speech in the future, and (3) has
      made a plausible claim that he will not do so because of a credible
      threat that the challenged regulation will be enforced.

Daien, 711 F.Supp. at 1223 citing, Marijuana Policy Project v. Miller, 578

F.Supp.2d 1290, 1301(D. Nev. 2008); Initiative & Referendum Inst. v. Walker, 450

F.3d 1082, 1089 (10th Cir. 2006)(en banc). The court in Daien found that for

standing purposes, it is sufficient that but for the residency requirement, the

plaintiff in Daien, “a historic supporter of independent candidates, could circulate


                                           18
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 19 of 35




petitions and gather signatures in Idaho today for any candidate.” Daien, 711

F.Supp.2d at 1225. The Daien court notes its finding was consistent with the

decision in Idaho Coalition United for Bears v. Cenarrusa, 234 F.Supp.2d 1159

(D. Idaho 2001), which found standing where the individual plaintiffs previously

circulated ballot initiative petitions and indicated an intent to do so in the future,

even though the plaintiffs had no petitions to circulate at the time of the lawsuit

they were well-known for their initiative work and had full control over whether

they would engage in the initiative process. Daien, 711 F.Supp.2d 1215 at 1226.

The Daien court further noted that the Cenarrusa court found that plaintiffs’

statements of future intent were neither hypothetical nor speculative. Id. The Daien

court further noted that the Ninth Circuit upheld the decision in Cenarrusa on the

merits and did not address the standing issue. Id.; see also Idaho Coalition United

for Bears v. Cenarrusa, 342 F.3d 1073 (9th Cir. 2003).

      In this action, Plaintiffs have circulated petitions in Pittsburgh and

Allegheny County in the past, have asserted that they intend to circulate initiative

petitions in future elections, and there is no representation that the statute will not

be enforced against Plaintiffs in the future it they were to use out-of-state petition

circulators in violation of the challenged statute.

      Accordingly, Plaintiffs have standing to maintain their remaining claim

against all Defendants.


                                           19
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 20 of 35




      C.     The Mootness Exception is Applicable to the Instant Action.

      In reality, Defendants’ argument that Plaintiffs’ no longer have standing

because the impairment of their rights under the First Amendment in the

circulation of petitions to amend the Home Rule Charter of Allegheny County in

2016 has long since passed is actually a mootness argument. It is very clear,

however, that Defendants’ do not expressly argue that this case is moot, because

such an argument triggers application of the “capable of repetition yet evading

review” exception to the mootness doctrine and doom Defendants’ effort to

convince this Court that Plaintiff OpenPittsburgh.Org lacks continued standing to

maintain this action. Instead, Defendants improperly attempt to conceal their

mootness argument as a lack of standing argument so that they do not have to

address the common exception to the mootness doctrine that is almost universally

applied to litigation where the injuries are tethered to the election cycle.

      In 2016, Plaintiffs circulated and filed petitions containing enough facially

valid signature to place their question on the ballot. At the time this action was

filed, Plaintiff OpenPittsburgh.Org was actively circulating petitions to place their

referendum question on the ballot but was lagging in collecting enough signatures

as a direct and proximate result of the ban on out-of-state circulators and

unregistered Pennsylvania residents from circulating petitions to amend Home

Rule Charters in the Commonwealth. After this Court entered the requested


                                           20
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 21 of 35




preliminary injunction against the ban on out-of-state and/or unregistered petition

circulators, Plaintiff OpenPittsburgh.Org collected, in less than one week, enough

facially valid signatures to file their petitions with Defendants’ employees. At the

time this action was filed, no Defendant argued that OpenPittsburgh.Org lacked

standing because Defendants knew that Plaintiff OpenPittsburgh.Org was actively

circulating petitions and the challenged statutory provisions clearly impaired rights

guaranteed to Plaintiff OpenPittsburgh.Org under the First and Fourteenth

Amendments to the United States Constitution.

      The fact that the 2016 referendum petition has long since passed and this

litigation continues triggers the well-known exception to the mootness doctrine to

permit this action to continue to a decision on the merits – especially since Plaintiff

OpenPittsburgh.Org has expressed a present intention to continue to circulate

referendum petitions in the future to amend the home rule charters of Allegheny

County and the City of Pittsburgh to advance Plaintiffs’ agenda to force both

governmental units to adopt more transparent procedures to protect the interest of

the citizens residing therein..

      As this Court is aware, the mootness doctrine is a principle of judicial

procedure whereby courts will not decide cases where the underlying facts of the

case have changed and there no longer exists any actual controversy. See e.g., De

Funis v. Odegaard, 416 U.S. 312 (1974). An action becomes moot when: (1)


                                          21
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 22 of 35




there is no reasonable expectation that the alleged events will recur; and (2) interim

relief or events have completely eradicated the effects of the violation. See Zellous

v. Broadhead Assoc., 906 F.2d 94, 100 (3rd Cir. 1990). Case in point, the

Commonwealth’s recent amendment of the Election Code to remove the

requirement that political party nomination petitions (and, by extension, petitions

to amend Home Rule Charters) must be notarized renders Plaintiffs’ constitutional

challenge to the notarization requirement of petitions to amend Home Rule

Charters in this action moot.

      However, the Commonwealth failed to alter the challenged requirement that

circulators of nomination petitions (and, by extension, circulators of petition to

amend Home Rule Charters) must be residents and registered voters of the

Commonwealth of Pennsylvania. Accordingly, the Commonwealth has made it

clear that the challenged provision will continue to be enforced against Plaintiffs

absent a favorable resolution to this action, and the County Defendants will

continue to reject the filing of any petition to amend the Home Rule Charters of

Allegheny County and the City of Pittsburgh absent the continued enforcement of

the preliminary injunction issued by this Court and/or resolution of this action on

the merits in favor of Plaintiffs’ claims.

      In addition, Plaintiff OpenPittsburgh.Org’s standing to maintain this action

beyond the pendency of their 2016 petition drive is clearly subject to the “capable


                                             22
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 23 of 35




of repetition yet evading review” exception to the mootness doctrine. Plaintiff’s

standing extends beyond the 2016 election cycle where Plaintiff has expressed and

properly plead an intention to circulate petitions to amend the Home Rule Charters

of Allegheny County and the City of Pittsburgh and continue to be subjected to the

impairments to their rights directly caused by the ban on out-of-state and

unregistered petition circulators – as evidenced by the Commonwealth’s failure to

drop the offending statutory impairments.

      For instance, in Krislov v. Rednour, 226 F.3d 851 (7th Cir. 2000), the

Seventh Circuit held that the passage of the primary election in which plaintiffs

where subject to the Illinois ban on out-of-state petition circulators did not render

the claims moot because the plaintiffs in that action expressed an intent to seek

office in the future necessitating the circulation of petitions subject to the offending

residence requirement where there was no indication that the statute would not be

enforced in the future.

      The Krislov Court explained, citing, in part, Third Circuit precedent

rejecting similar arguments that Defendants in this action made in 1996 in Patriot

Party of Allegheny County v. Allegheny County Dept. of Election:

      As to mootness, everyone concedes the obvious, that the date of the
      primary election in which Krislov and Sullivan wished to participate
      has long since passed. Nevertheless, because the use of non-resident,
      non-registered solicitors is still prohibited by Illinois with respect to
      future elections, this case is capable of repetition yet evading review,
      a recognized exception to the mootness doctrine. Rosario v.
                                           23
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 24 of 35




      Rockefeller, 410 U.S. 752, 756 n.5 (1973) (case was not moot
      although date of primary had passed and plaintiffs were eligible to
      participate in the election where their case was capable of repetition
      but likely to evade review); Patriot Party of Allegheny County v.
      Allegheny County Dept. of Elections, 95 F.3d 253, 257 (3rd Cir. 1996).
      This exception to the mootness doctrine is applicable, as in the present
      case, where the challenged situation is likely to recur and the same
      complaining party would be subjected to the same adversity. In re
      Associated Press, 162 F.3d 503, 511 (7th Cir. 1998); Orion Sales, Inc.
      v. Emerson Radio Corp., 148 F.3d 840, 842 (7th Cir. 1998). Because
      at least Krislov has articulated an interest in pursuing the Democratic
      Party’s nomination for other elective offices, we have no doubt that
      this case meets the requirements. Hence, the candidates have standing
      to bring this action and mootness is not a bar to the suit.

Krislov, 226 F.3d at 858. In Patriot Party of Allegheny County v. Allegheny

County Department of Elections, the Third Circuit explained that the passage of an

election cycle did not render plaintiff’s constitutional claims against state election

code statutes moot because:

      Although the 1993 election has come and gone, the district court
      found that “[i]f it were permitted to do so [the Patriot Party] would
      nominate a candidate who, like Mr. Eshenbaugh, has sought the
      nomination in the primary election by both major parties an who has
      succeeded in winning the nomination of one of those parties.” Since
      this case was filed, the Patriot party has also challenged the
      Department’s decision to reject the Party’s cross-nomination of a
      candidate who was nominated by both the Democratic and Republican
      parties. Although this latter controversy differs from our factual
      scenario, it indicates the likelihood that cross-nominations by third
      parties will continue to vex the Pennsylvania Department of Elections
      and the courts.

      Because cross-nomination by minor political parties are still
      prohibited by the Pennsylvania election laws, this case is capable of
      repetition, yet evading review. There is “every reason to expect the
      same parties to generate a similar, future controversy subject to
                                          24
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 25 of 35




      identical time constraints….” We hold therefore that this case is
      justiciable.

Id.

      Accordingly, Plaintiffs’ claims are not moot as a result of the long-since

concluded 2016 election cycle in which Plaintiffs circulated petitions to amend the

Home Rule Charter of Allegheny County and Plaintiffs’ stated intent to circulate

petitions in the future to amend the Home Rule Charters of both Allegheny County

and the City of Pittsburgh. See, Pl. 3rd Amend. Compl. at ¶¶ 12, 13, 15, 17, 24, 25,

26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 37, 38, 39, 47, 48, 49, 61.

      D.     Plaintiffs State a Valid Claim with Respect to their Challenge to
             the Voter Registration & Residency Requirement to Circulate
             Referendum Petitions to Amend Home Rule Charters in the
             the Commonwealth of Pennsylvania.

      As this Court has already ruled that Plaintiffs are likely to success on the

merits of their challenge to the in-state witness and voter registration requirements

of 53 Pa.C.S.A § 2943(a) it is clear that the in-state witness and voter registration

requirement imposed on circulators of referendum petitions seeking to amend

home rule charters in the Commonwealth of Pennsylvania state valid claims and

should not be dismissed on a 12(b)(6) motion to dismiss.

      The in-state witness and voter registration requirements of 53 Pa.C.S.A. §

2943(a) and 25 P.S. § 2869 require that the “Affidavit of Circulator” (hereinafter

the “Affidavit”) on each of Plaintiffs’ referendum petition papers must be executed


                                           25
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 26 of 35




by a resident of the Commonwealth of Pennsylvania who is also a registered voter

of the Commonwealth. The Affidavit must be completed for each page of the

petition paper before plaintiffs may file them with defendants. The Affidavit

requires that the “qualified elector” – who must be a resident and registered voter

of the Commonwealth of Pennsylvania – must attest that he/she has personal

knowledge as to the validity and circumstances of the signatures recorded on the

nomination paper for which the Affidavit is executed. Accordingly, the challenged

provisions of 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 prohibits out-of-state

circulators from circulating referendum petitions out of the sight lines of an in-state

“qualified elector” and resident of the Commonwealth of Pennsylvania – rendering

any assistance of out-of-state circulators to be merely duplicative of in-state

circulator efforts. The challenged provision flatly prohibits an out-of-state

circulator from validly circulating plaintiff’s nomination papers in any geographic

location for which there is no in-state registered circulator able and willing to

partner with the out-of-state circulator. Furthermore, the challenged provision

flatly limits out-of-state and/or unregistered Pennsylvania circulator participation

to the precise time and convenience of an in-state “qualified elector.” In Morrill v.

Weaver, 224 F.Supp.2d 882 (2002), the Commonwealth conceded that although

the in-state witness who executes the Affidavit “does not have to personally gather

the signatures, . . . he must be present when they are made.” Morrill, 224


                                          26
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 27 of 35




F.Supp.2d at 898. Furthermore, the Commonwealth retain these requirements in

the recent amendments to the Pennsylvania Election Code. See, Def. Exhibi B to

their Motion to Dismiss.

      In Meyer v. Grant, 486 U.S. 414 (1988), the Court struck down Colorado’s

prohibition on paid petition circulators. Holding that the restriction was “a

limitation on political expression subject to exacting scrutiny” the Court reasoned

that the state had failed to justify the burden on advocates’ free speech rights.

Meyer, 486 U.S. at 420. In Buckley, the Court invalidated a requirement that

petition circulators be registered voters of the state, holding that the “requirement

cuts down the number of message carriers in the ballot-access arena without

impelling cause.” Buckley, 525 U.S. at 197. Accordingly, the voter registration

requirement of 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 is flatly black letter law

unconstitutional under existing U.S. Supreme Court precedent.

      Although Buckley expressly reserved the question of whether residency

requirements like the one at issue in this action would be unconstitutional, Buckley,

525 U.S. at 197, every federal court to address in-state circulator restriction, where

the circulators are willing to place themselves under the jurisdiction of the state in

which they want to circulate election petitions has expressly relied on Buckley and

Meyer to hold such requirements unconstitutional in the context of both ballot

initiative and candidacy petitions. See Citizens in Charge v. Gale, 810 F.Supp.2d


                                          27
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 28 of 35




916 (D. Neb. 2011) (invalidating state residency requirement for circulators of

candidacy and ballot initiative petitions); Nader v. Blackwell, 545 F.3d 459 (6th

Cir. 2008) (invalidating state residency requirement for circulators of presidential

candidacy petitions); Nader v. Brewer, 531 F.3d 1028 (9th Cir. 2008) (same);

Daien v. Ysursa, 711 F.Supp.2d 1215 (D. Idaho 2010) (same); Krislov v. Rednour,

226 F.3d 851 (7th Cir. 2000) (invalidating residency requirement for circulators of

petition for congressional candidacy petitions); Libertarian Party of Virginia v.

Judd, 718 F.3d 308 (4th Cir. 2013) (invalidating state residency requirement for

circulators of candidacy petitions), aff’g 881 F.Supp.2d 719 (E.D. Va. 2012) cert.

denied, 571 U.S. 1071, 134 S. Ct. 681 (Dec. 2, 2013).

      Judge Dalzell of the United States District Court for the Eastern District of

Pennsylvania preliminarily and permanently enjoined enforcement of the cognate

in-state witness restriction imposed upon the circulation of nomination papers

pursuant to 25 P.S. 2911(d), as applied to candidates for the Green and Libertarian

parties of Pennsylvania. Green Party of Pennsylvania v. Aichele, 89 F.Supp3d 723

(E.D. Pa. 2015). On July 1, 2019, Judge Vanessa G. Gilmore of the United States

District Court for the Southern District of Texas, Houston Division, issued a

temporary restraining order against enforcement of the voter registration

requirement for circulators of initiative petitions seeking to place a proposed

ordinance on the Houston general election ballot. On appeal, the City of Houston


                                          28
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 29 of 35




argued that since they no longer intended to enforce what they admitted was an

unconstitutional provision the law was a zombie law worthy of dismissal. The

Fifth Circuit in rejecting the lower court’s dismissal based on mootness rejected

Houston’s novel argument citing the fact that they attempted to enforce the statute

prior to litigation and no policy maker had disavowed enforcement of the

challenged statute the future.

      More recently, under strict scrutiny analysis, the United States District Court

for the Middle District of Pennsylvania held the provision at issue in this action

unconstitutional as applied to Plaintiffs for the 2020 Pennsylvania Republican

primary election in Benezet Consulting, LLC. V. Boockvar, 433 F.Supp.3d 670

(M.D. Pa. 2020). Last month, the United States District Court for the District of

Maine, in a 76 page opinion, followed the lead of this court and issued a

preliminary injunction enjoining Maine’s voter registration and residency

requirement for circulators of initiative petitions in Maine. We the People PAC v.

Bellows, 2021 WL 569039 (D. Maine, Feb. 16, 2021).

      As in the cases cited above, the state residency requirement here imposes a

severe burden on plaintiffs’ First Amendment rights without being narrowly

tailored to serve a compelling governmental interest.




                                          29
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 30 of 35




             1.    53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 Impose a Severe
                   Burden on Political Speech and Must be Reviewed Under a
                   Strict Scrutiny Standard.

      In evaluating the constitutionality of an election law, “the rigorousness of

[the court’s] inquiry . . . depends upon the extent to which a challenged regulation

burdens First and Fourteenth Amendment rights.” Burdick v. Takushi, 504 U.S.

428, 434 (1992). When constitutional rights “are subjected to ‘severe’ restrictions,

the regulation must be narrowly drawn to advance a state interest of compelling

importance.” Id. (internal quotation marks and citation omitted). Based on the

Supreme Court’s decision in Buckley, a restriction that drastically reduces the

number of persons available to circulate petitions imposes a severe burden on First

Amendment speech because it reduces or limits the ability to associate with

potential supports. Accordingly, strict scrutiny applies to judicial review of both

the voter registration and in-state witness restriction because of the vast number of

persons prohibited from circulating referendum petitions in the Commonwealth of

Pennsylvania – over 300 million United States residents are prohibited by the

challenges statutes from circulating referendum petition in Pennsylvania, and an

addition number of unregistered Pennsylvania residents are also prohibited from

freely circulating referendum petitions a number which is constitutes a per se and

unchallengeable severe restriction on rights guaranteed to plaintiffs’ under the First

and Fourteenth Amendments to the United States Constitution.


                                          30
         Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 31 of 35




         First and foremost, the United States Supreme Court expressly applied strict

scrutiny on voter registration requirements imposed on the circulation of

referendum petitions. Buckley, 525 U.S. at 197. That, frankly should be the end

of the analysis. As this Court has correctly adjudicated Plaintiffs are likely prevail

on the merits their claims, accordingly, dismissal on a 12(b)(6) motion to dismiss is

inappropriate with respect to any defendant who is judge by this court to be a

proper party to this action.

         With respect to the challenged in-state witness restriction, Judge Dalzell in

ruling Pennsylvania’s in-state witness restriction invalid for the circulation of

election petitions for candidates of political bodies in Green Party of Pennsylvania,

explained that:

      “Our Court of Appeals has not considered the validity of the In-State
      Witness requirement. In our July 31, 2014 Order we relied on the reasoning
      of the Fourth Circuit in Judd and held such residency requirements
      unconstitutional. We do so again here.

      We apply the strict scrutiny standard because the character and magnitude of
      the asserted injury outweighs the Commonwealth’s interests as a
      justification for the burden it imposes. The Commonwealth’s residency
      requirement is not narrowly tailored to advance a state interest of compelling
      importance. ‘As the law has developed…, a consensus has emerged that
      petitioning restrictions like the one at issue here are subject to strict scrutiny
      analysis.’”

Green Party of Pennsylvania, 89 F.Supp.3d at 740 citing Judd, 718 F.3d at 316-

17.



                                             31
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 32 of 35




             2.     Defendants Cannot Save the Voter Registration and
                    Residency Requirements from Strict Scrutiny Analysis.

      Because the in-state witness and voter registration requirements on

executing the Affidavit imposes a severe burden on First Amendment rights, strict

scrutiny applies to this Court’s review of the challenged statute. Once this Court

determines political speech has been burdened and that strict scrutiny must be

applied; it is presumed that the law, or regulation, or policy is unconstitutional.

Burdick v. Takushi, 504 U.S. 428, 434 (1992). The government then has the

burden to prove that the challenged law is constitutional. Federal Election Com’n

v. Wisconsin Right to Life, Inc., 551 U.S. 449, 450-51 (2007). To withstand strict

scrutiny, the government must prove that the law is necessary to achieve a

compelling governmental interest. Id. If this is proved, the state must then

demonstrate that the law is also narrowly tailored to achieve the asserted interest.

Id.

      To the extent that the in-state witness and voter registration requirements

serve any compelling governmental interest, the restriction is not narrowly tailored

to advance that interest. Defendants must show that the challenged restrictions are

no broader in scope or burdensome than necessary to achieve its purpose. Brewer,

531 F.3d at 1037; Krislov, 226 F.3d at 863. Defendants cannot show that allowing

non-residents of the Commonwealth or unregistered residents of Pennsylvania to

circulate referendum petitions free from the supervision of an in-state registered
                                          32
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 33 of 35




resident would increase the instances of fraud. To establish the need to regulate

non-resident circulators, defendants must prove that non-residents and/or

unregistered voters of Pennsylvania are more likely to commit fraud then residents.

However, multiple federal courts have rejected the idea that a non-resident

circulators are inherently less honest. See, e.g., Meyer, 486 U.S. at 426; Brewer,

531 F.3d at 1037; Yes on Term Limits v. Savage, 550 F.3d 1023, 1029 (10th Cir.

2008). No federal court has ever accepted that a circulator’s voter registration

status implicates suspicion of honesty.

IV.   CONCLUSION

      For all the foregoing reasons, Defendants’ motions to dismiss should be

denied.

                                          Respectfully submitted,

Dated: March 1, 2021                      __/s/ Lawrence Otter_____________
                                          Larry Otter
                                          Counsel for Plaintiffs
                                          P.O. Box 575
                                          Silverdale, PA 18962
                                          (267) 261-2948
                                          larryotter@hotmail.com

                                          __/s/ Paul A. Rossi_______________
                                          Paul A. Rossi, Esq.
                                          PA I.D. 84947
                                          Admitted Pro Hac Vice
                                          IMPG Advocates
                                          316 Hill Street
                                          Mountville, PA 17554
                                          (717) 681-8344
                                            33
Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 34 of 35




                             Paul-Rossi@comcast.net

                             Counsel for Plaintiffs




                               34
      Case 2:16-cv-01075-MRH Document 136 Filed 03/02/21 Page 35 of 35




                         CERTIFICATE OF SERVICE

      Plaintiffs, by and through their undersigned legal counsel hereby certify that

they caused a true and correct copy of the foregoing document to be served on all

defendants, through their legal counsel, through the Court’s ECF filing system.

Dated: March 1, 2021                  __/s/ Lawrence Otter_____________
                                      Larry Otter
                                      Counsel for Plaintiffs




                                         35
